Citation Nr: 1753729	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  10-49 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hyperopia.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for a traumatic brain injury.

4.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 16, 2016.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1977 in the United States Army. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from April 2010 and May 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In October 2014, the Veteran testified before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  In August 2017, the Veteran indicated that he did not want a second hearing before another VLJ.  

In July 2015, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

In a November 2016 rating decision, the AOJ granted TDIU effective from December 16, 2016, but denied TDIU prior to that date.  Because the Veteran is presumed to seek the maximum available benefits, this issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for vertigo and a traumatic brain injury, an increased rating for PTSD, and entitlement to TDIU prior to December 2016, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Hyperopia, i.e., refractive error, is not a disease or injury for VA compensation purposes.

2.  The Veteran's hyperopia was not subject to a superimposed disease or injury during active service.


CONCLUSION OF LAW

The criteria for service connection for hyperopia are not met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to the claim herein decided.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In addition, the Board finds there has been substantial compliance with its July 2015 remand directives in conjunction with the claim herein decided.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

In this case, the Veteran asserts that he has blurred vision resulting from an injury that occurred during service when he was pushed or fell down a flight of stairs.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017). 

VA shall consider all information and lay and medical evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service treatment records indicate that fell down a flight of stairs in October 1976.  X-rays indicated that he fractured his skull and jaw.  He also had a superficial laceration above the right eyebrow.  There were no complaints or treatment for any visual problems associated with this incident.  On his June 1977 separation examination, his eyes were noted to be normal and his visual acuity was 20/20 in both eyes.

During a May 2009 VA examination, the Veteran complained of blurred vision, sensitivity to light, puffiness around the eyes, and difficulty reading without glasses.  After a thorough examination, the examiner opined that the Veteran had refractive error and no other eye conditions.  

VA treatment records dated from May 2009 to May 2012 indicate that the Veteran had refractive error with presbyopia and dry eye.  In June 2013, it was noted that he also had early bilateral cataracts and hypertension with mild retinopathy.

During the June 2016 VA examination, the Veteran reported that his blurred vision began during service after he was pushed down some stairs.  He stated that he fractured his skull and that his eyesight has progressively worsened since then.  On physical examination, uncorrected visual acuity at a distance was 20/50 in the right eye and 20/70 in the left eye.  Uncorrected near visual acuity was 20/70 in both eyes.  It was also noted that the Veteran had age-related cataracts in both eyes.  The examiner opined that it was less likely than not that the Veteran's eye condition was incurred in or caused by the claimed in-service injury, event, or disease.  The examiner noted that the Veteran's claim of "blurry vision" was a refractive error and not caused by an in-service injury, but was age-related and not attributable to service.

The examiner reviewed the Veteran's medical history, considered his lay assertions, and provided rationale for the opinion.  Therefore, the Board finds the VA examiner's opinion highly probative.  Furthermore, there are no medical opinions indicating that the Veteran has an eye condition that was incurred in or is otherwise related to his military service.  

To the extent to which the Veteran has a refractive error, refractive error of the eyes is not a disability for VA purposes.  38 C.F.R. §§ 3.303, 4.9 (2017).  In addition, the medical evidence of record does not show any superimposed disease or injury to the eye during service or any evidence that the refractive error was subjected to a superimposed disease or injury in service which created additional disability.  Although the Veteran sustained head injury during service, there is no evidence that this injury affected his eyes.  At separation, his eyes were normal on clinical evaluation and his visual acuity was 20/20 in both eyes.

The Board has also considered the lay evidence of record.  The Veteran is competent to describe what he has personally observed or experienced; however, the ultimate questions of diagnosis and etiology in this case extend beyond an immediately observable cause-and-effect relationship and is beyond the competence of a lay witness.  In any event, the Board finds that the specific, reasoned opinion of the VA examiner is of greater probative weight than the more general lay assertions in this regard.  The examiner has training, knowledge, and expertise on which he relied to form his opinions, and he provided rationale for the conclusions reached.

The Board is grateful for the Veteran's honorable service; however, given the record before it, the Board finds that evidence with regard to this claim does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the claim of service connection for hyperopia must be denied.


ORDER

Service connection for hyperopia is denied.



REMAND

In its July 2015 remand, the Board directed the AOJ to issue a Statement of the Case (SOC) addressing the issues of entitlement to an increased rating for PTSD and TDIU.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).  A review of the record indicates that the AOJ did not issue a SOC in conjunction with these issues.  Therefore, a remand is necessary to ensure compliance with the Board's remand directives.  See, Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order). 

In addition, the Board directed the AOJ to request that Dr. L., a private physician, provide rationale for his opinion that the Veteran's headaches and degenerative joint disease of the knees were related to service and provide any outstanding treatment records for the Veteran.  A review of the record indicates that the AOJ did not make this request.  Although service connection for headaches and degenerative joint disease of the knees has since been granted, the Board notes that Dr. L also opined that the Veteran's vertigo was related to in-service noise exposure without providing rationale for this opinion.  Given the foregoing, the Board finds that the AOJ should request that Dr. L. provide rationale for his opinion that the Veteran's vertigo is related to in-service noise exposure and that he provide any outstanding treatment records.  

Because any treatment records obtained from Dr. L. may be relevant to the Veteran's claim of service connection for TBI, the Board finds that a determination on this issue must be deferred pending further development.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should issue a SOC addressing entitlement to an increased rating for PTSD and a TDIU prior to May 16, 2016.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely Substantive Appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the SOC unless he perfects the appeal.

2.  The AOJ should request that Dr. L. provide the medical bases, as well as supporting documentation, for his opinion that the Veteran's vertigo is related to in-service noise exposure.  

The AOJ should also request that Dr. L. must provide all pertinent examination and treatment records not already obtained regarding the Veteran.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence associated with the file since the most recent Supplemental SOC (SSOC).  If any benefit sought is not granted, the Veteran should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


